DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on January 25, 2021, an Appeals Conference was held with Examiner Nissa Westerberg and Supervisory Patent Examiners (SPEs) Michael Hartley and Johann Richter. Pursuant to the decision of the attending parties, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


The new grounds of rejections set forth below do not rely on the reference and therefore the arguments regarding Zeng’237 are moot. No arguments regarding the primary reference Zeng’345 that is used in the rejections below were set forth for the Examiner to address. No evidence as to the criticality of the claimed ranges that encompass, overlap or just touch the presently claimed ranges for the various ingredients have been made of record to patentably distinguish the claims over Zeng’345 or Zeng’345 in view of Dams et al. as sets forth in greater detail below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2013/092345; Zeng’345).
Zeng’345 discloses a pressured metered dose inhaler (pMDI) comprising a canister with a formulation of a tiotropium salt and an HFA propellant (whole document, e.g., abstract). The inhaler shown in figure 1 comprises a known type of aerosol dispensing canister 25 of generally cylindrical shape that is housed within the main body of the inhaler (p 4, ln 13 - 16). For a solution formulation that is a single homogenous phase, the tiotropium salt is dissolved in the propellant and typically a co-solvent to solubilize that active ingredient to avoid potential problems such as blockage of the pMDI dispensing nozzle orifice, physical instability of the suspended particles and obviating the need for suspending agents such as surfactants while also being easier to manufacture (p 8, ln 9 - 21). Depending on the required dose, the amount of tiotropium salt will vary but the preferred amount of tiotropium bromide corresponds to 0.00422 wt% (p 9, ln 28 – p 10, ln 2). The first co-solvent is preferably ethanol that is preferably 
Explicit preparation of a tiotropium salt formulation having ingredients with amounts lying within the claimed ranges is not disclosed by Zeng’345.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a tiotropium salt formulation that comprises > 0.10 wt% and < 0.2wt% citric acid and to provide an aerosol canister containing such a formulation that can be part of a metered dose inhaler. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zeng’345 discloses that less than 0.5% citric acid, such as 0.05-0.10% can be present in such formulations. Those amounts encompass or otherwise just touch the range of the instant claims. Similarly, the amounts of the other required ingredients disclosed by the applied prior art overlap or are encompassed by the ranges of the instant claims and such ranges are prima facie obvious (see MPEP 2144.05). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine .

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng’345 as applied to claims 1 – 10, 12, 13 and 15 above, further in view of Dams (US 2010/0258119).
Zeng’345 is discussed above.
The presence of a coating on the interior surface of the aerosol canister and a dose counter is not disclosed.
Dams discloses a medical inhalation device having a monofunctional polyfluoropolyether silane and a non-fluorinated cross-linking agent applied to a surface of the device (whole document, e.g., abstract). The relatively high surface energy of materials such as aluminum can cause medicament particles in suspension formulations to adhere irreversibly to the surfaces along with enhanced medicament degradation, adsorption of medicament or permeation of a formulation constituent or extraction of chemicals from plastic materials (¶ [0003]). The invention provides a coating to provide desirable surface properties (e.g., low surface energy) in conjunction with desirable structural integrity (e.g., adhesion, durability, robustness and/or 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an interior coating and dose counter into the pMDI disclosed by Zeng’345. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such coatings can be used to improve the surface properties and structural integrity of medicinal inhalation devices to further reduce worries about negative interactions of the container with the formulation and vice versa as discussed by Dams. Dose counters are also known in the art to be included as part of medicinal inhalation devices and will readily provide information as to the number of doses dispensed or remaining in the device to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618